Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2016

                                     No. 04-16-00443-CR

                                   Joshua Douglas ADAMS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-15-0000133
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER

       The appellant’s brief was originally due to be filed on October 12, 2016. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
November 11, 2016. On November 14, 2016, the appellant filed a motion requesting an
additional extension of time to file the brief until December 12, 2016, for a total extension of
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
December 12, 2016.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court